Case   18-51587
 Connecticut              Docof114
             Local Form: Notice         Filed
                                Appearance       07/20/21
                                           of Counsel (BK)   Entered 07/20/21 12:43:34     Page 1 2021
                                                                                              April of 6
     (CTB-LF240)

                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF CONNECTICUT
 Inre:
 ERlCA L. GARBATINI
 a/k/a ERlCA LAFFERTY                                              Case No. 18-51587
 a/k/a ERlCA SMEGIELSKI

 Debtor(s).



                                NOTICE OF APPE   NCE OF COUNSEL
                                AND DEMAND FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE, that the undersigned appears for
 ~rica L. Garbatini a/k/a Erica Lafferty a/k/a Erica Smegielski                                            I,
 ithe debtor          Iin the above-captioned bankruptcy case. Pursuant to Rules 2002 and 9007 of the
  federal Rules of B~nkruptcy Procedure, the undersigned demands that all notices given or required
  to be given in this case and all papers, documents, and/or pleadings filed herein, served or required
  to be served in this case be given or served, as the case may be, to or upon the undersigned at the
  office, Post Office address, email address, and telephone number set forth below.

         PLEASE TAKE FURTHER NOTICE, that the foregoing demand includes not only the
 notices and papers referred to in the Rules specified above but also includes, without limitation,
 every order, application, motion, petition, pleading, plan, request, complaint, demand, or other
 document which is filed with or brought before this Court or which affects the Debtor or the
 property of the Debtor or of the estate (and any and all notices of hearing with respect to any of the
 foregoing), whether formal or informal, whether written or oral and whether transmitted or
 conveyed by mail delivery, telephone, telegraph, facsimile transmission, email, telex, or otherwise.



   Isl Eric S. Goldstein
                                                                    Dated: July 20, 2021
 !Attorney's Signature
 Eric S. Goldstein
 Attorney's Printed Name
  Law Firm Name Shipman & Goodwin LLP

  Law Firm Mailing Address One Constitution Plaza

  City        Hartford                                       State CT Zip Code 06103

 Attorney's Email Address egoldstein@goodwin.com
 Attorney's Phone Number (860) 251-5000

 Attorney's Federal Bar Number             ct27195
Case 18-51587       Doc 114      Filed 07/20/21     Entered 07/20/21 12:43:34          Page 2 of 6




                      UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
 __________________________________________
                                            :
 In Re:                                     :   Chapter 7
                                            :
        ERICA L. GARBATINI                  :   Case No. 18-51587 (JAM)
        a/k/a ERICA LAFFERTY                :
        a/k/a ERICA SMEGLIESKI              :
                                            :
                     Debtor.                :
                                            :

                                   CERTIFICATE OF SERVICE

        I hereby certify that on July 20, 2021, a copy of the foregoing Notice of Appearance was

 filed electronically and served by mail on anyone unable to accept electronic filing. Notice of

 this filing will be sent by e-mail to all parties by operation of the Court's electronic filing system

 or by First Class mail to anyone unable to accept electronic filing as indicated on the Notice of

 Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

 Via First Class Mail

        Debtor
        Erica L. Garbatini
        33 Hart Street
        Watertown, CT 06795

        Debtor’s Attorney
        Suzann Beckett
        Upright Law
        543 Prospect Avenue
        Hartford, CT 06105

        Chapter 7 Trustee’s Counsel
        William M. Bloss
        Koskoff, Koskoff & Bieder, PC
        350 Fairfield Avenue
        Bridgeport, CT 06604
Case 18-51587   Doc 114     Filed 07/20/21   Entered 07/20/21 12:43:34   Page 3 of 6




      U.S. Trustee’s Office
      Office of The United States Trustee
      Holley L. Claiborn
      The Giaimo Federal Building
      150 Court Street, Room 302
      New Haven, CT 06510

      AMG Watertown Office
      Attn: President/Manager
      1801 W Olympic Blvd.
      Pasadena, CA 91199-0001

      AT&T
      Attn: President/Manager
      P.O. Box 10330
      Fort Wayne, IN 46851-0330

      Advanced Call Ctr Technologies
      Attn: President/Manager
      P.O. Box 9091
      Johnson City, TN 37615-9091

      Alex E. Jones
      Free Speech Systems, LLC
      Infowars Health, LLC
      Infowars, LLC
      Prison Planet TV, LLC
      c/o Jay M. Wolman
      Randazza Legal Group, PLLC
      100 Pearl Street, 14th Floor,
      Hartford, Connecticut 06103-4500

      American Express
      Attn: President/Manager
      P.O. Box 1270
      Newark, NJ 07101-1270

      American Express National Bank
      c/o Becket and Lee LLP
      P.O. Box 3001
      Malvern, PA 19355-0701

      Capital One, N.A.
      c/o Becket and Lee LLP
      P.O. Box 3001
      Malvern, PA 19355-0701
Case 18-51587   Doc 114     Filed 07/20/21   Entered 07/20/21 12:43:34   Page 4 of 6




      Carmax
      Attn: President/Manager
      P.O. Box 440609
      Kennesaw, GA 30160-9511

      Chrysler Capital
      Attn: President/Manager
      P.O. Box 660335
      Dallas, TX 75266-0335

      Citibank
      Attn: President/Manager
      P.O. Box 183037
      Columbus, OH 43218-3037

      Comenity
      Attn: President/Manager
      P.O. Box 182125
      Columbus, OH 43218-2125

      Credit First National Association
      Attn: Bankruptcy
      P.O. Box 81315
      Cleveland, OH 44181-0315

      Kay Jewelers
      Attn: President/Manager
      P.O. Box 182125
      Columbus, OH 43218-2125

      Kohl's
      Attn: President/Manager
      P.O. Box 3043
      Milwaukee, WI 53201-3043

      Mark Garbatini
      33 Hart Street
      Watertown, CT 06795-2722

      Optimum
      Attn: President/Manager
      P.O. Box 742698
      Cincinnati, OH 45274-2698
Case 18-51587   Doc 114    Filed 07/20/21      Entered 07/20/21 12:43:34   Page 5 of 6




      PMH Alliance Medical Group
      Attn: President/CEO
      1801 W. Olympic Boulevard
      Pasadena, CA 91199-0001

      Prime Lending
      Attn: President/Manager
      18111 Preston Road
      Dallas, TX 75252-5470

      Radiologic Associates PC
      Attn: President/Manager
      P.O. Box 277
      Bristol, CT 06011-0277

      Radius Global Solutions LLC
      Attn: President/Manager
      500 North Franklin Turnpike, Suite 200
      Ramsey, NJ 07446-1160

      Santander Consumer
      Attn: President/Manager
      P.O. Box 660663
      Dallas, TX 75266

      Synchrony Bank
      c/o PRA Receivables Management, LLC
      P.O. Box 41021
      Norfolk, VA 23541

      TD Bank, N.A.
      Payment Processing
      P.O. Box 16029
      Lewiston, ME 04243-9507

      Walmart
      Attn: President/Manager
      702 SW 8th Street
      Bentonville, AR 72716-6299

      Waterbury CT Teachers Federal Credit Union
      c/o Melissa L. Simonik
      1001 Farmington Avenue, Suite 303
      Bristol, CT 06010-3990
Case 18-51587    Doc 114     Filed 07/20/21     Entered 07/20/21 12:43:34   Page 6 of 6




      Waterbury Ct Teachers FCU
      Attn: President/CEO
      773 Straits Turnpike
      Middlebury, CT 06762-2852

      Waterbury Hospital, Prospect Waterbury, Inc.
      Attn: President/CEO
      1801 W. Olympic Boulevard
      Pasadena, CA 91199-2205

      Watertown Fire District
      Attn: Tax Collector
      24 Deforest Street
      Watertown, CT 06795-2197


      Dated at Hartford, Connecticut, this 20th day of July, 2021.



                                                   /s/ Eric S. Goldstein
                                                   Eric S. Goldstein
